Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 11, 2022

                                     No. 04-22-00203-CR

                                        Larry ISAAC,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 8195
                         Honorable Kirsten Cohoon, Judge Presiding


                                       ORDER
        Appellant’s brief is due on September 6, 2022. On August 11, 2022, appellant timely
filed a motion requesting a ninety day extension of time to file appellant’s brief. Appellant’s
motion is GRANTED IN PART. Appellant’s brief is due no later than October 21, 2022.



                                                   _________________________________
                                                   Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court